            Case 2:20-cv-05184-JP Document 18 Filed 04/22/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS PROCOPPIO &                               :                  CIVIL ACTION
RONALD MAURAIS                                   :
                                                 :
       v.                                        :
                                                 :
FOREMOST INSURANCE CO.                           :                  NO. 20-5184

                                       MEMORANDUM
Padova, J.                                                                     April 22, 2021

       Plaintiffs have brought this action against their insurance carrier, Foremost Insurance

Company (“Foremost”), alleging that Foremost breached their insurance policy and acted in bad

faith by denying Plaintiffs’ claim for damage to the foundation and building structure of their

property. Foremost moves to dismiss Plaintiffs’ bad faith claim (Count II) pursuant to Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. For

the reasons that follow, we deny Foremost’s Motion.

I.     BACKGROUND

       The Complaint alleges the following facts. Foremost issued Plaintiffs Thomas Procoppio

and Ronald Maurais an insurance policy (the “Policy”), which covered their property in

Philadelphia, Pennsylvania (the “property”). (Comp. ¶ 3.) On August 2, 2019, while the Policy

was in effect, the property was damaged. (Id. ¶ 4.) After Plaintiffs notified Foremost of the loss,

Foremost retained GLP Construction Management, Inc. (“GLP”) to inspect the property,

determine what repairs would be required, and calculate the amount of the loss. (Id. ¶¶ 5-6.) GLP

determined that the foundation and structure of the property had been damaged, but it did not

calculate the amount of the loss because Foremost needed to first determine “the extent of the

corrective work conducted at or related to [a] neighboring property.’” (Id. ¶¶ 7-8.) However,

Foremost “never made that determination and has instead simply refused to pay for any of the
           Case 2:20-cv-05184-JP Document 18 Filed 04/22/21 Page 2 of 5




known damages to Plaintiffs’ foundation or building structure.” (Id. ¶ 9.) Plaintiffs eventually

retained an insurance adjuster that estimated the cost of repair of the property to be $211,223.73.

(Compl., Ex. B at 15 of 59).

II.    LEGAL STANDARD

       In reviewing a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), we

“‘consider only the complaint, exhibits attached to the complaint, [and] matters of public record,

as well as undisputedly authentic documents if the complainant’s claims are based upon these

documents.’” Alpizar-Fallas v. Favero, 908 F.3d 910, 914 (3d Cir. 2018) (quoting Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010)). We take the factual allegations of the complaint as

true and draw all reasonable inferences in favor of the plaintiff. Id. (citing West Penn Allegheny

Health Sys. Inc. v. UPMC, 627 F.3d 85, 91 (3d Cir. 2010)). However, we are not required to

accept “‘legal conclusion[s] couched as . . . factual allegation[s]’” as true. Wood v. Moss, 572

U.S. 744, 755 n.5 (2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       The complaint must set forth “a short and plain statement of the claim,” Fed. R. Civ. P.

8(a)(2), that gives the defendant “‘fair notice of what the . . . claim is and the grounds upon which

it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). Moreover, the complaint must contain “‘sufficient

factual matter to show that the claim is facially plausible,’ thus enabling ‘the court to draw the

reasonable inference that the defendant is liable for [the] misconduct alleged.’” Warren Gen.

Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting Fowler v. UPMC Shadyside, 578

F.3d 203, 210 (3d Cir. 2009)). Plausibility “is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556). Ultimately, we must deny a motion to dismiss brought



                                                 2
            Case 2:20-cv-05184-JP Document 18 Filed 04/22/21 Page 3 of 5




pursuant to Rule 12(b)(6) if the factual allegations in the complaint are sufficient “‘to raise a right

to relief above the speculative level.’” W. Run Student Hous. Assocs., LLC v. Huntington Nat’l

Bank, 712 F.3d 165, 169 (3d Cir. 2013) (quoting Twombly, 550 U.S. at 555) (additional citations

omitted).

III.   DISCUSSION

       A complaint asserting a bad faith claim pursuant to 42 Pa. Cons. Stat. Ann. § 8371 must

plausibly allege the following: “(1) that the insurer lacked a reasonable basis for denying benefits;

and (2) that the insurer knew or recklessly disregarded its lack of a reasonable basis.” Klinger v.

State Farm Mut. Auto. Ins. Co., 115 F.3d 230, 233 (3d Cir. 1997) (citing Terletsky v. Prudential

Prop. & Cas. Ins. Co., 649 A.2d 680, 688 (1994)). “Implicit in section 8371 is the requirement

that the insurer properly investigate claims prior to refusing to pay the proceeds of the policy to its

insured.” Rancosky v. Washington Nat. Ins. Co., 130 A.3d 79, 94 (Pa. Super. Ct. 2015), aff’d, 170

A.3d 364 (Pa. 2017) (citing Bombar v. W. Am. Ins. Co., 932 A.2d 78, 92 (Pa. Super. Ct. 2007)).

Therefore, “bad faith conduct includes lack of good faith investigation into the facts.” Id. (citing

Condio v. Erie Ins. Exch., 899 A.2d 1136, 1142 (Pa. Super. Ct. 2006)) (additional citations

omitted). Foremost contends that Plaintiffs’ bad faith claim should be dismissed because the

Complaint contains only conclusory allegations and merely reflects a normal dispute between an

insured and insurer regarding the amount of damages owed under a policy. See Smith v. State

Farm Mutual Automobile Ins. Co., 506 F. App’x 133, 136-37 (3d Cir. 2012) (affirming dismissal

of bad faith claim where the complaint consisted of conclusory statements, some of which

contradicted the exhibits attached to the complaint, and noting that the “the failure to immediately

accede to a demand for the policy limit cannot, without more, amount to bad faith”); see also

Shetayh v. State Farm Fire & Cas. Co., Civ. A. No. 20-693, 2020 WL 1074709, at *2-3 (E.D. Pa.



                                                  3
           Case 2:20-cv-05184-JP Document 18 Filed 04/22/21 Page 4 of 5




Mar. 6, 2020) (dismissing bad faith claim where the allegations in the complaint were “devoid of

factual specificity and contain[ed] only conclusory allegations”); MBMJ Properties, LLC v.

Millville Mut. Ins. Co., Civ. A. No. 18-5071, 2019 WL 1651667, at *5-6 (E.D. Pa. Apr. 17, 2019)

(granting a motion to dismiss a bad faith claim where the complaint failed to allege facts regarding

“the timing of the alleged investigation[,] . . . the methods and procedures”).

       Here, the Complaint alleges that Foremost acted in bad faith by failing to investigate in

good faith and disregarding its own expert’s determination that the structure and foundation of the

property were damaged. Specifically, the Complaint alleges that Foremost acted in bad faith

because it retained GLP to investigate the damage to Plaintiffs’ property, disregarded GLP’s

assessment of the damage to Plaintiffs’ property, failed to determine the extent of the corrective

work conducted at the neighboring property, refused to investigate the loss to determine what it

would cost to repair the foundation and building structure of Plaintiffs’ property, failed to ascertain

the amount of the loss, and failed to pay Plaintiffs for the damage to the exterior, foundation, and

building structure of their property. (See Compl. ¶¶ 6-9, 20.) Accepting these allegations as true

and drawing all reasonable inferences in favor of Plaintiffs, Alpizar-Fallas, 908 F.3d at 914

(citation omitted), we conclude that the Complaint contains sufficient facts to plausibly state a

claim for bad faith stemming from Foremost’s failure to properly investigate the damage to

Plaintiffs’ property prior to denying coverage.1 See Warren Gen. Hosp., 643 F.3d at 84; see also



       1
         Foremost contends that we should look beyond the Complaint in connection with our
analysis and consider two letters it sent to Plaintiffs concerning its decision not to pay Plaintiffs’
claim (the “Coverage Letters”). Foremost maintains that we may consider these letters in
connection with the instant motion because they are “integral to or explicitly relied upon in the
complaint.” See Lum v. Bank of Am., 361 F.3d 217, 222 n.3 (3d Cir. 2004) (quotation omitted);
see also Chong v. 7-Eleven, Inc., Civ. A. No. 18-1542, 2019 WL 1003135, at *4 (E.D. Pa. Feb.
28, 2019) (“When allegations contained in a complaint are contradicted by the document it cites,
the document controls.” (quotation omitted)). Foremost asserts that we may consider these letters
because they are specifically mentioned in paragraph 20(f) of the Complaint, which states that

                                                  4
           Case 2:20-cv-05184-JP Document 18 Filed 04/22/21 Page 5 of 5




Rancosky, 130 A.3d at 94. Accordingly, we deny Foremost’s Motion to Dismiss Plaintiffs’ bad

faith claim in Count II.

IV.    CONCLUSION

       For the foregoing reasons, we conclude that Plaintiffs’ Complaint alleges sufficient facts

to state a plausible claim for bad faith. We therefore deny Foremost’s Motion to Dismiss Count

II. An appropriate order follows.



                                                    BY THE COURT:



                                                    /s/ John R. Padova
                                                    John R. Padova, J.




Foremost sent Plaintiffs correspondence falsely representing that Plaintiffs’ loss was not covered
under the Policy. (See Compl. ¶ 20(f).) However, the Complaint’s general reference to
“correspondence” in paragraph 20(f) is insufficient to allow us to find that the Coverage Letters
are “integral to or explicitly relied upon in the complaint.” C.f. Lum, 361 F.3d at 222 n.3.
Accordingly, we reject Foremost’s contention that we should consider the Coverage Letters in
connection with the instant Motion.

                                                5
